KeRwev, J.
. It is clear that the employment in which the plaintiff’s intestate was engaged was'one involving possible contact with a highly dangerous agency. He knew this, and it was his duty in such employment to exercise such degree of care as was reasonably commensurate with the usual and ordinary dangers to be expected under the circumstances; that is, such care and prudence as ordinarily prudent and careful persons engaged in such employment usually exercise under the same or similar circumstances. He assumed the usual and ordinary risks incident to the employment in which he was engaged, but did not assume unusual or extraordinary risks, unless he in fact knew of them, or by the exercise of ordinary care and prudence ought to have known of them.
On the other hand it was the duty of the defendant to conduct its business with ordinary care in view of the highly dangerous character of the agency with which it dealt. It was bound to exercise at least that degree of care which is usually exercised by ordinarily careful persons engaged in like business under the same or similar circumstances, and if it failed to do so it was guilty of negligence.
It appears from the evidence that the deceased was set at work on the morning of the accident making repairs upon the pole in question and upon an adjoining pole, there being two naked wires thereon, which when in use carried a current of 2200 volts; that he worked during the forenoon without injury, and that defendant’s superintendent was upon the ground about the middle of the forenoon while deceased was upon the pole in question or the adjoining pole; that deceased worked upon the pole about an hour after dinner, when he received the high current from the wires which killed him. Three expert witnesses testified that it is usual in making such repairs to shut off the high potential current from the wires, and there is no evidence to the contrary, nor can we say that this evidence is incredible or contrary to common knowledge.
*200Two questions necessarily arose upon the motion for non-suit: first, Was there any evidence of negligence on the part of the defendant proximately causing the death 1 and second, If so, did the evidence so conclusively'establish contributory negligence, or that form thereof known as assumption of risk, on the part of deceased as to warrant the court in taking the case from the jury ?
1. It is well established that “if there is any credible evidence in the case from which a reasonable inference may be drawn in support of the claim of either party to the action, then the court cannot assume to decide the controversy as a matter of law. Under such circumstances the question of fact must be submitted to and determined by a jury.” Morgan v. Pleshek, 120 Wis. 306, 308, 97 N. W. 916; Beyer v. St. Paul F. & M. Ins. Co. 112 Wis. 138; Zimmer v. Fox River V. E. R. Co. 118 Wis. 614, 616, 95 N. W. 957. The officers of defendant knew that repairs upon the poles had been commenced in the forenoon, and there is nothing to show that they had reason to believe such repairs had been completed at the time of the accident. It was the duty of defendant to conduct its business at all times with the care ordinarily used by like concerns under like circumstances; there was competent evidence entirely credible that high potential currents are ordinarily turned off during the making' of such repairs, and no evidence that the defendant ordinarily followed a different custom, or, if it did, that the intestate had any knowledge of it. It follows, therefore, that the question of defendant’s negligence was for the jury.
2. As to the question of contributory negligence, the evidence shows that the deceased at the time of his death was engaged in the work at which he had been set by the superintendent of the defendant, and there is no evidence showing conclusively that he had not prosecuted that work with reasonable and ordinary dispatch and in the ordinary manner. He had the right to assume that the defendant’s officers would *201conduct tlie business in tbe manner usual when repairs were being made, which according to the evidence required the cutting off of the current from the wires. It is not shown that he had any notice o-f intended departure from that custom. Such a departure involved an unusual and extraordinary risk, which under the law he did not assume, unless he had actual knowledge thereof, or unless as a reasonably careful man he, by the exercise of ordinary care, should have known of it. lie had no actual knowledge of such extraordinary risk so far as appears from the evidence, and the circumstances are not so clear that we can say as matter of law that he, in the exercise of ordinary care, ought to have known. The question is one upon which there may be conflicting inferences, and hence properly a question for the jury. Revolinski v. Adams C. Co. 118 Wis. 324, 95 N. W. 122; Grant v. Keystone L. Co. 119 Wis. 229, 96 N. W. 535.
3. Testimony was admitted against the defendant’s objection to1 the effect that Mr. Sawyer, president of the defendant company, stated that it was their intention to have the current off. This statement was made in a conversation had between Mr. Sawyer and the brothers of deceased one afternoon subsequent to the accident. These statements made by Mr. Sawyer did not relate to a present transaction while he as an officer was acting within the scope of his duty, and as a part of the res gestae. They were not declarations respecting present occurrences and part of the res gestae, but in the nature of a narrative of past events and not competent as evidence against the defendant, and should have been excluded. Kamp v. Coxe Bros. & Co. 122 Wis. 206, 99 N. W. 366; Hupfer v. Nat. D. Co. 119 Wis. 417, 96 N. W. 809; Tiborsky v. C., M. & St. P. R. Co. 124 Wis. 243, 102 N. W. 549; Rideout v. Winnebago T. Co. 123 Wis. 297, 101 N. W. 672; 1 Jones, Evidence, § 270.
This case differs from Williams v. North Wis. L. Co. 124 Wis. 328, 102 N. W. 589, in this: in the latter the lineman . *202and the superintendent who turned on tire current were engaged in tire common employment of repairing the plant, and so were fellow-servants; in the former the current was either” turned on in the regular operation of the plant, or there was a failure to temporarily cease such operation. In either event,, if the superintendent was the one who acted or failed to act,, his relation to the lineman was not that of a fellow-servant. It therefore follows that the court erred in granting the non-suit.
By the Gowrt. — The judgment of the court below is reversed, and the cause remanded for a new trial.
Mabsi-iall and Siebegkbb, JJ., dissent.